                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ROBERT SHANE KNIGHT
ADC #149033                                                                            PLAINTIFF

v.                              Case No. 1:18-cv-00068-KGB/PSH

CHARLES L. LIGGETT, et al.                                                         DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Robert Shane Knight’s complaint is dismissed without prejudice.

       So adjudged this the 9th day of September, 2019.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
